DETAILED ACTION
	This action is in response to amendment filed January 24, 2022.  
	By this amendment, claims 1, 4-9, 12-15, and 18-26 are presented for further consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
	Applicant’s arguments regarding the amendment submitted on January 24, 2022 have been considered and are persuasive.  
In addition to cited in previous Office Action Examiner puts on record considered to be a relevant prior art:
US 2011/0246229 teaches a system and method for detecting healthcare insurance fraud;
US 2013/0006668 teaches a healthcare fraud management system receives healthcare claims, performs data reduction on information associated with the healthcare claims, and processes the reduced information associated with the healthcare claims by using a plurality of rules. The system also generates alarms, for the healthcare claims, based on the processing of the reduced information associated with the healthcare claims, generates scores for the alarms based on one or more predictive modeling rules, and prioritizes the healthcare claims, to create a list of prioritized healthcare claims, based on the generated scores for the alarms corresponding to the healthcare claims.

US 2014/0278479 is the closest prior art and teaches detecting health care fraud, comprises a data import component for importing health care data from data source(s) such health care providers, insurers, or pharmacies; data repositor(ies) in which the data import component creates health care objects such as provider objects that describe health care providers, patient objects that represent health care recipients, and health care event objects that describe one or more of: health care claims, prescriptions, medical procedures, or diagnoses; a correlation component that identifies correlations between the health care objects; a graph generator component that generates graphs of networks identified based at least on the correlations identified by the correlation component, the graphs comprising linked nodes that represent health care objects in the identified networks; and an interface generator that generates interfaces that display the graphs generated by the graph generator.
US 2017/0169174 teaches receiving a first set of data identifying entities and performance information for analysis, receiving a second set of data identifying entities and performance information associated with known or suspected past fraud or abuse, receiving metric and lens selections, performing metric and lens functions based on the metric and lens selections on first and second set of data, generating cover of reference space and cluster mapped performance information to identify nodes in a graph, each node including one or more entities as members, each node being connected to another node if they share at least one common entity as members, identifying nodes that include at least one member from the second set of data, determining 
None of the cited references along or in combination teaches all limitations of currently amended claims.
Therefore, all the previous pending rejections are withdrawn and the record is clear.
	According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
	Claims 1, 4-9, 12-15, and 18-26 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.






/OLEG KORSAK/
Primary Examiner, Art Unit 2492